     Case 2:16-cv-01438-TLN-JDP Document 45 Filed 02/11/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    AARON STRIBLING,                                No. 2:16-cv-01438-TLN-JDP
12                      Plaintiff,
13           v.                                       ORDER
14    LUCERO,
15                      Defendant.
16

17          This matter is before the Court on Defendant Lucero’s (“Defendant”) Notice of Plaintiff’s
18   Death and Request for Dismissal of Action with Prejudice. (ECF No. 44.) For the reasons
19   discussed herein, Defendant’s Request is GRANTED.
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28

                                                     1
     Case 2:16-cv-01438-TLN-JDP Document 45 Filed 02/11/21 Page 2 of 3


 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          On June 24, 2016, Plaintiff Aaron Stribling (“Plaintiff”) commenced this action pursuant

 3   to 42 U.S.C. § 1983, asserting a single cause of action against Defendant for excessive force in

 4   violation of the Eighth Amendment. (See ECF No. 38 at 1.) Plaintiff claims that, while he was

 5   being transported via bus to another state prison, he had a dispute with Defendant about being

 6   provided water and Defendant grabbed him by the collar and repeatedly shook him. (Id. at 2–5.)

 7          The matter was initially set for trial on June 10, 2019, but was postponed by the Court to

 8   May 11, 2020, due to the precedence of an older civil trial, and then to April 12, 2021, due to

 9   COVID-19. (See ECF Nos. 41, 42.)

10          In a supporting declaration, Counsel for Defendant asserts that she initially learned of

11   Plaintiff’s death when the Court’s October 1, 2020 Order (ECF No. 43) served on Plaintiff was

12   returned as “undeliverable, deceased.” (ECF No. 44-1 at 1.) Thereafter, Counsel confirmed with

13   Salinas Valley State Prison and the Sacramento County Coroner’s Office that Plaintiff died in a

14   single-vehicle accident on August 8, 2020. (ECF No. 44 at 2; ECF No. 44-1 at 2–5.)

15          On October 20, 2020, Defendant filed the instant request for dismissal on the basis that

16   Plaintiff’s sole claim for excessive force — which is unrelated to his death — does not survive his

17   death. (ECF No. 44.) The Court construes Defendant’s filing as a request for dismissal pursuant

18   to Federal Rule of Civil Procedure (“Rule”) 25.

19          II.     STANDARD OF LAW

20          Rule 25(a)(1) provides:
21                  If a party dies and the claim is not extinguished, the court may order
                    substitution of the proper party. A motion for substitution may be
22                  made by any party or by the decedent’s successor or representative.
                    If the motion is not made within 90 days after service of a statement
23                  noting the death, the action by or against the decedent must be
                    dismissed.
24

25   Fed. R. Civ. P. 25(a)(1).

26          III.    ANALYSIS
27          In the instant case, Defendant has sufficiently established that Plaintiff’s action does not

28   survive his death. “The question of whether an action survives the death of a party must be

                                                       2
     Case 2:16-cv-01438-TLN-JDP Document 45 Filed 02/11/21 Page 3 of 3


 1   determined by looking towards the law, state or federal, under which the cause of action arose.”

 2   Continental Assurance Co. v. American Bankshares Corp., 483 F. Supp. 175, 177 (E.D. Wis.

 3   1980). The test for survivorship hinges on whether the statutory provision is primarily penal in

 4   nature or remedial in nature. See Bracken v. Harris & Zide, L.L.P., 219 F.R.D. 481, 483 (N.D.

 5   Cal. 2004) (“penalties do not survive for the reason that a decedent is beyond punishment …

 6   [whereas] actions to recompense or compensate a plaintiff for a harm inflicted upon him by a

 7   decedent do survive.”).

 8           Section 1983 litigation follows state law with regard to survival actions. Robertson v.

 9   Wegman, 436 U.S. 584, 589–90 (1978). California Code of Civil Procedure § 377.34 states that

10   the damages recoverable by a decedent’s successor “are limited to the loss or damage that the

11   decedent sustained or incurred before death, . . . [but not] damages for pain, suffering, or

12   disfigurement.” Cal. Code Civ. P. § 377.34; see also Cty. of Los Angeles v. Superior Court, 21

13   Cal. 4th 292, 305 (1999). In the instant case, it is undisputed that Plaintiff suffered no physical

14   injury as a result of the alleged excessive force incident, and Plaintiff was only seeking punitive

15   damages and damages for mental anguish at trial. (ECF No. 38 at 4–6.) Neither of these

16   remedies is available in a survival action. Cal. Code Civ. P. § 377.34; see also Bracken, 219

17   F.R.D. at 483. Accordingly, Plaintiff’s claim extinguished upon his death and dismissal is

18   appropriate.

19           IV.    CONCLUSION

20           For the foregoing reasons, Defendant’s Request for Dismissal is hereby GRANTED.
21   (ECF No. 44.) The action is DISMISSED, and the Clerk of the Court is directed to close this

22   case.

23           IT IS SO ORDERED.

24   DATED: February 10, 2021

25

26
27                                                          Troy L. Nunley
28                                                          United States District Judge


                                                        3
